internal_revenue_service number release date index number --------------------------------- ----------------------------- ---------------------------------------- ----------------- ------------------------------ in re --------------- -------------------- --------------------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------- id no ------------- telephone number --------------------- refer reply to cc corp plr-123333-04 date date ---------------- --------------------- ------------------------------ legend parent distributing controlled ---------------- --------------------------------- --------------------- third tier subsidiary --------------------------------- business a business b business c_corporation d corporation e individual f aa bb --------------------------------------------------------------- ------------------------------------------- --------------------------------------------------------------------------------- --------------------------- -------------- ------------------------------------ ------------------------ -------- ----------------- plr-123333-04 cc dd ee ff gg hh ii jj kk mm nn pp qq rr ss tt vv ww xx yy zz aaa -------------- ----------------- --------------- ------ ----------------- ---- ---- --------- -- ----------------- -- -- --------------- -------------- -------------- -------------- ---------------- ---------------- -- ------- ---- ---------------- plr-123333-04 bbb ccc ddd eee fff date date date date date dear ------------------ ------ ------- -------- ---- ---- ------------------ ---------------------- --------------------------- -------------------------- ---------------------- this letter responds to your request dated date for rulings concerning the federal_income_tax consequences of a proposed transaction the proposed transaction additional information was provided in submissions dated date date date date date date date and date the relevant facts submitted are summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover no information provided by the taxpayer has been reviewed and no determination has been made regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1 b of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 and iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7t plr-123333-04 summary statement of facts parent is a publicly traded company and the common parent of an affiliated_group_of_corporations that file a consolidated_return for federal_income_tax purposes parent is directly engaged in business a which has been actively conducted by parent for each of the last five years parent has three classes of stock outstanding parent class a voting common_stock parent class b nonvoting common_stock and parent class d nonvoting preferred_stock except for voting rights the two classes of parent common_stock are identical and both classes of parent common_stock are publicly traded the parent class d nonvoting preferred_stock is substantially identical to the parent class b nonvoting common_stock except a it receives cash in lieu of any non-cash distributions and b it has a liquidation preference of aa per share all of the shares of parent class d nonvoting preferred_stock are held by third tier subsidiary as of date there were approximately bb shares of parent class a voting_stock cc shares of parent class b nonvoting common_stock outstanding and dd shares of parent class d nonvoting preferred_stock outstanding as of date approximately ee shares of parent class a voting_stock representing ff percent of the outstanding parent class a voting common_stock and approximately gg shares of parent class b nonvoting common_stock representing hh percent of the outstanding parent class b nonvoting common_stock were owned by corporation d as of date ii shares of parent class a voting common_stock and jj shares of parent class b nonvoting common_stock are owned by individual f who is the chief_executive_officer and chairman of the board_of directors of parent individual f and members of his family indirectly own all of the stock of corporation d through their ownership and control of corporation e there are also kk institutional shareholders that through various funds and entities own more than percent of either the parent class a common_stock or the parent class b common_stock to the best knowledge of parent the remainder of the parent class a common_stock and parent class b common_stock is held by less than 5-percent shareholders prior to date third tier subsidiary of parent owned mm shares of parent class b nonvoting common_stock on date the shares of parent held by third tier subsidiary were exchanged for mm shares of parent class d nonvoting preferred_stock distributing is a wholly owned first-tier subsidiary of parent distributing is directly engaged in business b which has been actively conducted by distributing for each of the last five years controlled is a publicly traded company and a third tier subsidiary of parent controlled is a member of the affiliated_group_of_corporations that file a consolidated_return for federal_income_tax purposes with parent as the common parent controlled is directly engaged in business c which has been actively conducted by controlled for each of the plr-123333-04 last five years controlled has two classes of stock outstanding controlled class a common_stock and controlled class b common_stock together the controlled common_stock the controlled class a common_stock is publicly traded all shares of controlled class b common_stock are held by distributing each share of controlled class a common_stock is entitled to nn vote per share and is publicly traded each share of controlled class b common_stock is currently entitled to pp votes per share as of date there were approximately qq shares of controlled class a common_stock outstanding and approximately rr shares of controlled class b common_stock outstanding as of date approximately ss shares of controlled class a common_stock were held by parent and approximately tt shares of controlled class a common_stock were held by distributing the controlled class a common_stock held by parent and distributing was purchased in open market transactions in taxable transactions within the last five years and are described in sec_355 of the internal_revenue_code_of_1986 as amended the code and is referred to as the hot_stock there are also pp institutional shareholders that through various funds and entities own more than percent of the controlled class a common_stock to the best knowledge of parent the remainder of the controlled class a common_stock other than the shares held by parent and distributing is held by less than 5-percent shareholders parent acquired ownership of controlled on date on date controlled entered into term and revolving credit agreements with unrelated third-party lenders in the aggregate of vv the new borrowing facility and also sold ww aggregate principal_amount of xx percent senior subordinated notes due yy the new notes parent distributing and controlled have determined that controlled should be separated from the parent consolidated_group and the following transaction has been proposed on date controlled declared a pro_rata special cash distribution of zz per share to each holder of controlled class a stock and controlled class b stock the special distribution payable to shareholders of record as of date and payable date the special distribution will total approximately aaa based on the number of shares currently outstanding as owners of approximately bbb percent of controlled’s outstanding shares parent and distributing anticipate receiving dollar_figureccc in the special distribution the special distribution will be in addition to the current quarterly dividend of ddd per share of controlled common_stock the special distribution is expected to be in excess of controlled’s current and accumulated_earnings_and_profits as determined for federal_income_tax purposes the special distribution will not create an excess_loss_account with respect to the controlled common_stock held by parent and distributing prior to the internal spinoff defined below parent and distributing will dispose_of the hot_stock plr-123333-04 prior to the consummation of the external distribution defined below parent will convert a portion of the controlled class b common_stock into controlled class a common_stock the stock conversion after the stock conversion the number of shares outstanding of each of controlled class a common_stock and controlled class b common_stock will represent approximately eee percent and fff percent respectively of the total outstanding number of shares of controlled common_stock in addition immediately after the stock conversion parent will own controlled common_stock representing more than percent of the total combined voting power of controlled there will be no shares of nonvoting controlled stock outstanding cold stock means i all the controlled class a common_stock resulting from the stock conversion and all controlled class b common_stock prior to the split-off defined below the controlled corporate charter will be amended so that each share of controlled class b common_stock will be entitled to kk votes per share upon the consummation of the split-off the controlled charter amendment immediately prior to the split-off distributing will distribute to its sole shareholder parent all of the cold stock the internal spinoff or distribution parent has offered to exchange each share of parent class a voting common_stock and each share of parent class b nonvoting common_stock for a specified combination of controlled class a common_stock and controlled class b common_stock the split-off if the split-off is oversubscribed tendering shareholders will be prorated in the event that not all of the cold stock is distributed in the split-off parent will promptly distribute to its shareholders pro_rata all of the cold stock the clean- up spinoff and together with the split-off the external distribution as holder of the series d fully participating preferred_stock third tier subsidiary will not receive any cold stock in the clean-up spinoff instead third tier subsidiary will receive a cash payment from parent equal to the fair_market_value of the cold stock that third tier subsidiary would have received if the series d fully participating preferred_stock had been entitled to receive cold stock in the clean-up spinoff because of the large number of parent shareholders relative to the number of shares of controlled common_stock that may be distributed in the clean-up spinoff the clean-up spinoff could result in the issuance of a large number of fractional shares of controlled common_stock to avoid the substantial cost and inconvenience to controlled of having to deal with fractional shares the exchange agent will on behalf of the parent shareholders who would otherwise be entitled to receive such fractional shares any such parent shareholder a controlled fractional shareholder aggregate and sell such fractional shares for cash on the open market such sale the fractional share sale the plr-123333-04 exchange agent will deliver a pro_rata portion of the sale proceeds resulting from the fractional share sale to the relevant controlled fractional shareholders it is likely that the fractional shares sold pursuant to the fractional share sale will represent a substantial portion of the total number of shares of controlled common_stock distributed in the clean-up spinoff the taxpayer has made the following representations in connection with the internal spinoff a b c d e f g h i the indebtedness if any owed by controlled to distributing after the internal spinoff will not constitute stock_or_securities no part of the consideration to be distributed by distributing in the internal spinoff will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of business b is representative of its present operation and there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of business c is representative of its present operation and there have been no substantial operational changes since the date of the last financial statements submitted distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the internal spinoff will be carried out for the following business purposes i fit and focus ii competition iii other valid corporate business purposes the distribution of the stock of controlled in the external distribution is motivated in whole or substantial part by one or more of these business purposes the internal spinoff is not used as a device for the distribution of the earnings_and_profits of distributing or controlled or both no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the internal spinoff except that distributing may owe controlled or controlled may owe distributing amounts payable for goods and services in the ordinary course of business or under certain intercompany agreements regarding the corporate separation including indemnities transition services registration rights and tax matters immediately before the internal spinoff items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further distributing will not have any excess_loss_account with respect to the controlled common_stock plr-123333-04 j k l payments made in connection with any other transactions will be for fair_market_value based on terms and conditions arrived at by the parties at arm’s length no two parties to the internal spinoff are investment companies as defined in sec_368 and iv of the code there is no acquisition of stock of distributing or any controlled_corporation including any predecessor or successor of distributing or any such controlled_corporation that is part of a plan or series of related transactions within the meaning of temp sec_1 7t that includes the distribution of controlled common_stock based solely on the information submitted and the representations set forth above we rule as follows with respect to the special distribution and the internal spinoff the special distribution will be treated as a distribution described in sec_301 of the code distributing will recognize no income gain_or_loss upon its transfer of the cold stock to its sole shareholder parent in the internal spinoff sec_355 and sec_361 distributing’s sole shareholder parent will recognize no income gain_or_loss and no amount will be included in its income upon the receipt of the cold stock in the internal spinoff sec_355 the aggregate basis of the distributing common_stock and controlled common_stock in the hands of distributing’s sole shareholder parent immediately after the internal spinoff will equal the basis of the distributing common_stock held immediately prior to the internal spinoff allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of controlled common_stock received by distributing’s sole shareholder parent in the internal spinoff will include the holding_period of the distributing common_stock with respect to which the internal spinoff will be made provided that such distributing common_stock is held as a capital_asset on the date of the internal spinoff sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 and sec_1_1502-33 the taxpayer has made the following representations in connection with the external distribution except for u and v which apply to both the internal spinoff and the external distribution a the indebtedness if any owed by controlled to parent after the external distribution will not constitute stock_or_securities plr-123333-04 b c d e f g h i j k the fair_market_value of the controlled common_stock to be received by each shareholder of parent in the split-off will be approximately equal to the fair_market_value of the parent common_stock surrendered by the shareholder in the split-off no part of the consideration to be distributed by parent in the external distribution will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of parent no part of the consideration to be distributed by parent in the external distribution will be received by a security holder as an employee or in any capacity other than that of a shareholder of parent it is possible however that a security holder of parent who is or which is also a shareholder of parent may receive cold stock in the external distribution the five years of financial information submitted on behalf of business a is representative of its present operation and there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of business c is representative of its present operation and there have been no substantial operational changes since the date of the last financial statements submitted following the external distribution parent and controlled will each continue the active_conduct of its business independently and with its separate employees there will be no sharing of employees between parent and controlled after the external distribution the distribution of the stock of controlled in the external distribution will be carried out for the following business purposes i fit and focus ii competition iii other valid corporate business purposes the distribution of the stock of controlled in the external distribution is motivated in whole or substantial part by one or more of these business purposes the external distribution is not used as a device for the distribution of the earnings_and_profits of parent or controlled or both no intercorporate debt will exist between parent and controlled at the time of or subsequent to the external distribution except that parent may owe controlled or controlled may owe parent amounts payable for goods and services in the ordinary course of business or under certain intercompany agreements regarding the corporate separation including indemnities transition services registration rights and tax matters immediately before the external distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further parent will not have any excess_loss_account with respect to the controlled common_stock plr-123333-04 l payments made in connection with any other transactions will be for fair_market_value based on terms and conditions arrived at by the parties at arm’s length m no two parties to the external distribution are investment companies n o p q r s t u as defined in sec_368 and iv of the code third tier subsidiary and parent will be members of the same affiliated_group within the meaning of sec_243 of the code at the close of the day that third tier subsidiary receives any dividend with respect to the parent class d nonvoting preferred_stock the dividend with respect to the parent class d nonvoting preferred_stock in the clean-up spinoff the parent class d dividend will be distributed out of the earnings_and_profits of a taxable_year of parent on each day of which parent and third tier subsidiary were members of the same affiliated_group within the meaning of sec_243 of the code third tier subsidiary has no plan or intent to and each of parent and the two wholly owned subsidiaries of parent between third tier subsidiary and parent has no plan or intent to cause third tier subsidiary to distribute the cash received in connection with the parent class d dividend to parent or any member of the parent consolidated_group provided however third tier subsidiary may loan the cash received to one or more members of the parent consolidated_group on arm’s length terms except for contingent liabilities arising from the intercompany agreements governing the separation of controlled from the parent group and except for agreements entered into in the ordinary course of business no intercorporate debt will exist between parent distributing and controlled at the time of or subsequent to the distribution of the controlled stock in the internal or external distributions none of distributing parent or controlled is or will be a foreign_corporation neither distributing parent nor controlled have been nor will any of them be a united_states_real_property_holding_corporation as defined in sec_897 at any time during the 5-year period ending on the date of the internal spinoff or the external distribution and none of them will be a united_states_real_property_holding_corporation immediately after the internal spinoff or the external distribution there is no acquisition of stock of distributing or any controlled_corporation including any predecessor or successor of distributing or any such controlled_corporation that is part of a plan or series of related transactions within the meaning of temp sec_1 7t that includes the distribution of controlled common_stock for purposes of sec_355 immediately after the internal spinoff or external distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total plr-123333-04 v combined voting power of all classes of distributing stock in the case of the internal spinoff and parent in the case of the external distribution stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock in the case of the internal spinoff and parent in the case of the external distribution stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the internal spinoff in the case of the internal spinoff or external distribution in the case of the external distribution for purposes of sec_355 immediately after the internal spinoff or external distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the internal spinoff or external distribution or ii attributable to distributions on distributing in the case of the internal spinoff or parent in the case of the external distribution stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the internal spinoff or external distribution based solely on the information submitted and the representations set forth above we rule as follows with respect to the external distribution parent will recognize no income gain_or_loss upon its exchange of controlled common_stock for parent common_stock in the split-off sec_355 parent will recognize no income gain_or_loss upon its transfer of controlled common_stock to its shareholders in the clean-up spinoff sec_355 the parent class d dividend to the extent it constitutes a dividend for federal_income_tax purposes under sec_301 will constitute a qualifying_dividend within the meaning of sec_243 and therefore subject_to the limitations of sec_246 will be eligible for the percent dividends received deduction sec_243 no member of parent’s affiliated_group as defined in sec_1504 will recognize any income gain_or_loss in connection with the clean-up spinoff sec_355 and sec_355 plr-123333-04 parent shareholders will recognize no income gain_or_loss and no amount will be included in their income upon the receipt of controlled common_stock from parent in the split-off sec_355 parent shareholders will recognize no income gain_or_loss and no amount will be included in their income upon the receipt of controlled common_stock including any fractional interest to which any of them may be entitled in the clean-up spinoff from parent in the clean-up spinoff sec_355 the aggregate basis of the controlled stock received in the split-off will equal the applicable parent shareholder’s basis in the parent common_stock surrendered therefor the aggregate basis of the parent common_stock and controlled common_stock in the hands of parent shareholders immediately after the clean-up spinoff including any fractional interest to which they may be entitled in the clean-up spinoff will equal the basis of the parent common_stock held immediately prior to the clean-up spinoff allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of controlled common_stock received by parent shareholders including any fractional interest to which they may be entitled in the split-off will include the holding_period of the parent common_stock exchanged in the split-off provided that such parent common_stock is held as a capital_asset on the date of the split-off sec_1223 the holding_period of controlled common_stock received by parent shareholders including any fractional interest to which they may be entitled in the clean-up spinoff will include the holding_period of the parent common_stock with respect to which the clean-up spinoff will be made provided that such parent common_stock is held as a capital_asset on the date of the clean-up spinoff sec_1223 proper allocation of earnings_and_profits between parent and controlled will be made in accordance with sec_1_312-10 and sec_1_1502-33 the fractional share sale will be treated as a transaction that is separate and distinct from the external distribution for all federal_income_tax purposes cf revrul_66_35 1966_2_cb_116 a controlled fractional shareholder who receives cash from the exchange agent in respect of the fractional share sale will recognize gain_or_loss in connection therewith code sec_1001 provided that the fractional share sold by the exchange agent on behalf of the relevant controlled fractional shareholder is a capital_asset in the plr-123333-04 hands of such holder such gain_or_loss will be capital_gain or loss to such holder sec_1221 caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the internal or external distributions satisfy the business_purpose requirement of sec_1_355-2 ii whether the proposed transaction is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 and sec_1_355-2 and iii whether the distribution and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely associate chief_counsel corporate ______________________ gerald b fleming acting chief branch
